                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     BOBBIE JANE SMITH,                                 Case No.18-cv-00887-VKD
                                                          Plaintiff,
                                   9
                                                                                            ORDER TO SHOW CAUSE WHY
                                                   v.                                       ACTION SHOULD NOT BE
                                  10
                                                                                            DISMISSED
                                  11     NANCY A. BERRYHILL,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Bobbie Jane Smith filed this action on February 20, 2018. Dkt. No. 1. Pursuant

                                  14   to the Social Security Procedural Order issued on February 12, 2018, Ms. Smith’s motion for

                                  15   summary judgment or for remand was due within 28 days of service of defendant Nancy A.

                                  16   Berryhill’s answer. Dkt. No. 6. Secretary Berryhill filed an answer and the administrative record

                                  17   on October 1, 2018, making Ms. Smith’s motion due on October 29, 2018. Dkt. Nos. 20, 21. Ms.

                                  18   Smith failed to file her motion by October 29.

                                  19             On November 5, 2018, seven days after Ms. Smith’s motion was due, the parties filed a

                                  20   stipulation to extend time for Ms. Smith to file her motion for summary judgment, requesting an

                                  21   additional 45 days until December 13, 2018. Dkt. No. 22. The Court found that there was no

                                  22   good cause to grant the request and denied it, giving Ms. Smith until November 13, 2018 to file

                                  23   her summary judgment motion. Dkt. No. 23. Ms. Smith failed to file her motion by November

                                  24   13.

                                  25             The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  26   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  27   (1962).

                                  28             Accordingly, Ms. Smith is directed to file a written response to this order by November
                                   1   20, 2018 and to appear before the Court on November 27, 2018 at 10:00 a.m. in Courtroom 2,

                                   2   Fifth Floor, 280 South First Street, San Jose, California 95113 and show cause why this action

                                   3   should not be dismissed without prejudice for failure to prosecute.

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 16, 2018

                                   6

                                   7
                                                                                                   VIRGINIA K. DEMARCHI
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
